Dissenting opinion of


Mr. Justice MacLeary.

This is an application for habeas corpus made by Julio Medina, for discharge from an arrest made on account of a contempt committed against the District Court of Mayagfiez. The offense consisted in an article appearing in “The San Juan News’’, and Bird, the editor of that paper, was fined and imprisoned at the same time with Medina, the correspondent.
In my opinion both of the prisoners should have been remanded to custody, for the reasons expressed at length in the Bird case, which was argued at the same time; the two cases being practically parallel, in so far as the reasons go on which this opinion is mainly based.